Title: From Alexander Hamilton to James McHenry, 19 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 19—99
          
          I enclose to you a letter from General Wilkinson which has just been delivered to me. It was a brought by the Gentleman whom the General recommends. His appearance is much in his favour, and I do not hesitate to advise that the wish of General Wilkinson with respect to him be complied with.
          W—
          S of War—
        